Exhibit 10.5

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto                                (the “Awardee”),
an award of restricted shares of Company Class A common stock (the “Restricted
Stock”) upon the terms and conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.                                       Stock Incentive Plan.  The Restricted
Stock is granted under the provisions of the Waddell & Reed Financial, Inc. 1998
Stock Incentive Plan, as amended and restated (the “Plan”), and is subject to
the terms and conditions set forth in this Restricted Stock Award Agreement (the
“Agreement”) and not inconsistent with the Plan.  Capitalized terms used but not
defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF AWARD

 

2.                                       Number of Shares.  In consideration of
future services to the Company, the Awardee is hereby granted                  
and                      shares of Restricted Stock (collectively, the “Shares”)
of the Company’s Class A common stock, par value $.01 (the “Stock”) on
                     , 20      (the “Grant Date”), subject to repurchase of a
portion thereof by the Company pursuant to Section 12 below.

 

3.                                       Restrictions; Forfeiture.  The
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until its restrictions are removed or expire.  The
Restricted Stock may be forfeited to the Company pursuant to Section 5(b), at
which time the Company shall have the right to instruct the Company’s transfer
agent to transfer the Restricted Stock to the Company to be held by the Company
in treasury or by any designee of the Company.

 

4.                                       Expiration of Restrictions and Risk of
Forfeiture.  The restrictions and risk of forfeiture for the Restricted Stock
will expire as set forth in this Section 4, as of the vesting dates set forth in
this Section 4, provided that (a) Awardee serves as a Director of the Company
continuously from the Grant Date through the applicable vesting date, and
(b) the restrictions and risk of forfeiture have not previously expired pursuant
to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

 

 

 

 

 

331/3%

 

 

                 , 20     

 

331/3%

 

 

                 , 20     

 

331/3%

 

 

                 , 20     

 

 

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

5.                                       Termination of Service on the Board.

 

(a)           Termination of Service Due to Death or Disability.  If an
Awardee’s service on the Board terminates by reason of death or Disability, the
restrictions and risk of forfeiture with respect to the Restricted Stock which
have not expired shall immediately lapse and all shares of the Restricted Stock
shall be deemed fully vested and nonforfeitable.

 

(b)           Termination of Service Other Than Due to Death or Disability.  If
an Awardee’s service on the Board terminates for a reason other than death or
Disability, the shares of Restricted Stock for which the restrictions and risk
of forfeiture have not expired as of the date of termination shall be
immediately forfeited without further action by the Company; provided, however,
that the portion, if any, of those shares of Restricted Stock for which the
restrictions and risk of forfeiture have expired as of the date of such
termination shall not be forfeited.

 

6.                                       Change in Control or Potential Change
in Control of the Company.  In the event of (a) a Change in Control, unless
otherwise determined by the Committee in writing at or after the Grant Date, but
prior to the occurrence of such Change in Control, or (b) a Potential Change in
Control, if and to the extent so determined by the Committee in writing at or
after the Grant Date (subject to any right of approval expressly reserved by the
Committee at the time of such determination), the restrictions with respect to
the Restricted Stock shall lapse and such shares shall be deemed fully vested
and nonforfeitable.

 

7.                                       No Limitation on Excess Parachute
Payments.  The provisions of Section 12 of the Plan regarding the payment of any
“Excess Parachute Payment” within the meaning of Section 280G(b)(1) of the
Internal Revenue Code of 1986, as amended, shall not apply to this Agreement.

 

GENERAL TERMS AND PROVISIONS

 

8.                                       Administration of Award.  The
Restricted Stock shall be maintained in a book-entry account (the “Account”) by
and at the Company’s transfer agent until the restrictions associated with such
Restricted Stock expire pursuant to Sections 4, 5 or 6.  The Awardee shall
execute and deliver to the transfer agent one or more stock powers in blank for
the Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5 or 6.

 

9.                                       Ownership of Restricted Stock.  From
and after the time that the Account representing the Restricted Stock has been
activated and prior to forfeiture, the Awardee will be entitled to all the
rights of absolute ownership of the Restricted Stock, including the right to
vote those shares and to receive dividends thereon if, as, and when declared by
the Board, subject, however, to the terms, conditions and restrictions set forth
in this Agreement.  Dividends paid in

 

2

--------------------------------------------------------------------------------


 

stock of the Company or stock received in connection with a Stock split with
respect to the Restricted Stock shall be subject to the same restrictions as on
such Restricted Stock.  The shares of Restricted Stock subject to this Award are
not eligible to be enrolled in any dividend re-investment program until the
restrictions thereon expire.

 

10.           Adjustment of Shares for Recapitalization, Etc.  In the event
there is any change in the outstanding Stock of the Company by reason of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares or otherwise, there shall be substituted for or added to each share of
Stock theretofore appropriated or thereafter subject, or which may become
subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 10 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

11.                                 Conditions to Delivery of Stock and
Registration.  Nothing herein shall require the Company to issue or the transfer
agent to deliver any shares with respect to the Award if that issuance would, in
the opinion of counsel for the Company, constitute a violation of the Securities
Act of 1933, as amended, or any similar or superseding statute or statutes, any
other applicable statute or regulation, or the rules of any applicable
securities exchange or securities association, as then in effect.  From time to
time, the Board and appropriate officers of the Company are authorized to and
shall take whatever actions are necessary to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.

 

12.                                 Tax Obligations.  The Awardee shall be
responsible for satisfaction of any current or future federal, state or local
income or other tax obligation incurred by the Awardee as a result of the
Award.  With respect to any such required tax obligation, the Awardee may
(a) upon election, at the time and in the manner prescribed by the Company,
direct the Company to purchase from the Awardee the number of shares of
Restricted Stock to be issued upon vesting equal in value to the amount of such
obligation, based on the shares’ Fair Market Value at the time such obligation
is determined, at which time the Company shall deliver to the Awardee an amount
in cash equal to the aggregate Fair Market Value of the shares purchased by the
Company, or (b) if no such election is made by the Awardee, the Awardee shall
otherwise satisfy such tax obligation by such other means as the Awardee may
determine.

 

13.                                 Company Records.  Records of the Company or
its Subsidiaries or Affiliates regarding any period(s) of service on the Board,
termination of service and the reason therefor, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

14.                                 No Liability for Good Faith Determinations. 
The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the

 

3

--------------------------------------------------------------------------------


 

Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

15.                                 Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

16.                                 Successors.  This Agreement shall be binding
upon the Awardee, their legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

17.                                 Notices.  Any notices required by or
permitted to be given to the Company under this Agreement shall be made in
writing and addressed to the Secretary of the Company in care of the Company’s
Legal Department, 6300 Lamar Avenue, Overland Park, Kansas 66202.  Any such
notice shall be deemed to have been given when received by the Company.

 

18.                                 Headings.  The titles and headings herein
are included for convenience of reference only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

19.                                 Rules of Construction.  This Agreement has
been executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another jurisdiction.  Should there
be any inconsistency or discrepancy between the provisions of this Agreement and
the terms and conditions of the Plan under which this Award is granted, the
provisions in the Plan shall govern and prevail.

 

20.                                 Amendment.  This Agreement may be amended by
the Committee; provided, however, that no amendment may decrease rights inherent
in this Award prior to such amendment without the express written consent of the
parties hereto.  Notwithstanding the provisions of this Section 20, this
Agreement may be amended by the Committee to the extent necessary to comply with
applicable laws and regulations and to conform the provisions of this Agreement
to any changes thereto.

 

4

--------------------------------------------------------------------------------


 

21.                                 Effective Date.  This Agreement has been
executed this            day of                     , 20     , effective as of
                       , 20      .

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

Daniel P. Connealy, Senior Vice President

 

and Chief Financial Officer

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

“Awardee”

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

 

FOR VALUE RECEIVED,                           does hereby assign and transfer
unto Waddell & Reed Financial, Inc. (51-0261715)                        shares
of Class A common stock of Waddell & Reed Financial, Inc., a Delaware
corporation, granted on                       , 20      , as evidenced by the
Restricted Stock Award Agreement of even date herewith and standing in the name
of the undersigned on the books of Waddell & Reed Financial, Inc.  The
undersigned does hereby appoint EquiServe Trust Company, N.A. as
attorney-in-fact to transfer the said stock on the books of Waddell & Reed
Financial, Inc. with full power of substitution in the premises.

 

Dated as of this        day of                       , 20     .

 

 

 

 

 

 

 

[Name]

 

 

--------------------------------------------------------------------------------